Notice of Pre-AIA  or AIA  Status
Claims 1, 3-11, and 13-16 remain for examination.  The amendment filed 11/24/20 amended claims 1, 9, & 16; and cancelled claims 2 & 12.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 & 11 of the amendment filed 11/24/20, with respect to the Gemalto reference have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, & 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 16 were amended to include inter alia a clearer recitation that the network access manager unit and the controlling appliance are modules of the same wireless device.  In contrast, the nearest prior art, Gemalto (PCT Publication WO 2013/113925) discloses a related invention wherein the corresponding modules (an application client and server, respectively) are implemented by different devices.  The Examiner concedes that any attempt to modify the Gemalto invention to suggest the amended limitations would impermissibly change the principle of operation of the Gemalto invention; thus Gemalto teaches away from the claims as currently amended.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/8/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435